Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 04-14-2022 has been entered. Claims 1-20 are currently pending and have been examined. Claim 9 has been cancelled. Claims 18-20 are newly added.  
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 18 recites the limitation "the cyclonic separator " in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 is also rejected from depending from rejected claim 18. Examiner interpreting the cyclonic separator to be the cyclonic separator assembly limitation. 
Regarding claim 19, recites the limitation “the cyclonic separator” in line 1. There is insufficient antecedent basis for this limitation in the claim. Examiner interpreting the cyclonic separator to be the cyclonic separator assembly limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 18 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al.  (US 9565981 B2), hereinafter Conrad in view of Conrad (US 20170290481 A1), hereinafter Conrad (2)
Regarding claim 1, Conrad teach a handheld vacuum cleaner (surface cleaning apparatus 100, figure 1) comprising: 
a main body (main body 108, figure 1) including a handle (handle 112, figure 1) and a bottom surface upon which the vacuum cleaner is configured to be positioned on a horizontal surface (lower wall 172 figures 4 & 5);
a motor assembly (suction motor 148, figure 4) positioned in the main body (main body 108, figure 1); 
a cyclonic separator assembly (cyclone bin assembly 144, figures 2, 6-7) removably coupled to the main body (main body 108, figure 1), the cyclonic separator assembly (cyclone bin assembly 144, figures 2, 6-7) including an inlet nozzle (inlet 188, figure 6) having a dirty air inlet (dirty air inlet 116, figure 5) positioned at a front of the handheld vacuum cleaner when the cyclonic separator assembly (cyclone bin assembly 144, figures 2, 6-7) is coupled to the main body (main body 108, figure 4) , a cyclonic chamber (cyclone chamber 156, figure 4,7) in fluid communication with the dirty air inlet, and a dirt collection region (dirt collection chamber 160, figure 4,6-7) configured to receive debris separated in the cyclonic chamber (cyclone chamber 156, figure 4,7); 
a release actuator (actuators 276, figures 6-7) configured to release the cyclonic separator assembly from the main body when actuated by a user, wherein the release actuator is accessible from a bottom of the main body (col 12 lines 59-col 13 lines 20),
Conrad fails to explicitly disclose wherein the main body includes one of a lip and a notch, and the inlet nozzle includes the other one of the lip and the notch, wherein the lip is received within the notch when the cyclonic separator assembly is coupled to the main body, and wherein the lip and the notch define a pivot axis about which the cyclonic separator assembly is configured to pivot with respect to the main body.
	Conrad(2) teaches a vacuum cleaner that has a main body (main body 104, figure 9) where the cyclone separator assembly (cyclone unit 112, figure 9) is coupled to main body through releasable engagement members that can be movable any direction. (see figure 9-13, para 0249, 0255; Conrad (2) discloses wide range of releasable engagement members one of them being a latch engagement which has similar structure to lip and notch and functions same way and known alternative).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Conrad’s assembly to include the teachings of Conrad (2) so that cyclonic separator assembly and main body coupled together through a lip and notch configuration.  This modification would help with ensuring that a user can easily remove the cyclonic separator assembly from the main body.
	
	Regarding claim 2, modified Conrad teaches wherein the release actuator (actuators 276, figure 6) is movable between a locking position that prevents removal of the cyclonic separator assembly (cyclone bin assembly 144, figures 2, 6-7) from the main body (main body 108, figure 4) and a released position that allows removal of the cyclonic separator assembly from the main body (col 12 lines 17-27, col 12 lines 53-65).
Regarding claim 3, modified Conrad teaches wherein the actuator (actuators 276, figure 6) includes a user- actuated portion and a locking portion that engages the cyclonic separator assembly (cyclone bin assembly 144, figures 2, 6-7)  when the actuator is in the locking position (col 12 lines 17-27, col 12 lines 53-65, col 13 lines 10-20).
Regarding claim 4, modified Conrad teaches wherein the locking portion engages a hook portion (outward protrusion 284, figure 11) on the cyclonic separator assembly (cyclone bin assembly 144, figures 2, and 6-7) when the actuator is in the locking position (col 14 lines 5-10).
Regarding claim 5, modified Conrad teaches wherein the locking portion includes an inclined surface, and wherein the hook portion on the cyclonic separator assembly (cyclone bin assembly 144, figures 1-2, 11) engages the inclined surface to move the actuator (actuators 276, figure 1) to the release position when the cyclonic separator assembly (cyclone bin assembly 144, figures 1-2, 11) is being coupled to the main body (main body 108, figure 4).
Regarding claim 6, modified Conrad teaches a spring positioned between the actuator (actuators 276, figure 1, 4) and the main body (main body 108, figure 4) to bias the actuator toward the locking position (col 14 lines 60-65, col 15 lines 30-35).
Regarding claim 7, modified Conrad teaches wherein movement of the actuator between the locking position and the released position is along an actuation axis (col 13 lines 14-30, col 15, lines 20-30, Conrad discloses modifying actuator 276 to be placed in different locations or different configurations), and wherein the handheld vacuum cleaner further comprises a battery insertable (col 6 lines 15-17) within a receptacle in the main body along a battery insertion axis that is parallel to the actuation axis.
Regarding claim 8, modified Conrad teaches wherein the actuator is positioned between the cyclonic separator assembly and the battery (see Conrad col 12 line 21-30).
Regarding claim 10, modified Conrad teaches wherein the cyclonic chamber  (cyclone chamber 156, figure 4,7) is positioned between the lip (lip so it helps with connecting cyclonic separator to  main body) and the actuator (actuators 276, figures 6-7) when the cyclonic separator assembly is coupled to the main body.
Regarding claim 11, modified Conrad teaches seal is made between the main body (main body 108, figure 4)  and the cyclonic separator assembly (cyclone bin assembly 144, figures 1-2, 11)  when the cyclonic separator assembly is coupled to the main body (col 11 lines 25-35).
Regarding claim 12, modified Conrad teaches wherein the seal (col 11 lines 25-35) is the only seal made between the cyclonic separator assembly (cyclone bin assembly 144, figures 1-2, 11) and the main body (main body 108, figure 4) .
Regarding claim 13, modified Conrad teaches the cyclonic separator assembly further includes a pre-motor filter (screen 212, figure 7).
Regarding claim 14, modified Conrad teaches wherein compression of the pre- motor filter (screen 212, figure 7) forms the seal (col 11 lines 25-35) between the main body (main body 108, figure 4) and the cyclonic separator assembly (col 10 lines 55-col 11 line 3).
Regarding claim 15, modified Conrad teaches the pre-motor filter (screen 212, figure 7) includes a flange portion around an outer periphery (see annotated figure below 7) of the pre-motor filter (screen 212, figure 7) that is compressed to form the seal (col 11 lines 25-35, see figure 4).

    PNG
    media_image1.png
    490
    520
    media_image1.png
    Greyscale

Annotated Figure 7
Regarding claim 16, modified Conrad teaches the main body includes a protrusion that engages the flange portion of the pre-motor filter when the cyclonic separator assembly is coupled to the main body (col 10 lines 55-col 11 line 3) (col 11 lines 25-35).
Regarding claim 17, modified Conrad teaches wherein a downstream surface of the pre- motor filter (screen 212, figure 7) is exposed when the cyclonic separator assembly (cyclone bin assembly 144, figures 7) is removed from the main body (main body 108, figure 4)
Regarding claim 18, modified Conrad teaches wherein the cyclonic separator (cyclone bin assembly 144, figures 2, 6-7)  is removable from the main body (main body 108, figure 1,9).
Regarding claim 19 modified Conrad teaches wherein the lip is removed from the notch when the cyclonic separator is removed from the main body (see Conrad (2) para 0249- 0255 , figures 9-13).
Regarding claim 20, modified Conrad teaches wherein the main body includes the lip and the inlet nozzle includes the notch (see Conrad (2), para 0249-0255, figures 9-13 Conrad discloses various configurations of engagement members )
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on a different combination of references applied in the current rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723  

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723